By the Court,
Sawyer, J.
The only point made by the appellant is, that the Court Commissioner had no jurisdiction to dissolve the injunction. The powers of Court Commissioners are,prescribed by the Act of 1863, “concerning the Courts of justice of this State, and judicial officers ” (Laws 1863, p. 338, Sec. 40.) This was a contested motion brought before the Commissioner on notice? and not “ referred' to him by the Court for determination.” We think the Commissioner had no jurisdiction to hear the motion, or make the order without a reference by the Court *498in pursuance of the second clause of section forty. No question is made as to the regularity of the appeal without first applying to the District Court to rectify the action of its subordinate officer.
Order reversed.